Filed 6/17/09 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2009 ND 95







Interest of S.J., A.J., and B.J., children



Tracy Misialek, 		Petitioner and Appellee



v.



S.J., A.J., B.J., children; 		Respondents and Appellees



and their parents, R.J., 		Respondent



and



M.S.,		Respondent and Appellant







Nos. 20080328 - 20080329







Appeal from the Juvenile Court of Walsh County, Northeast Judicial District, the Honorable Laurie A. Fontaine, Judge.



AFFIRMED.



Per Curiam.



Barbara L. Whelan, State’s Attorney, Walsh County Courthouse, 600 Cooper Avenue, 3rd Floor, Grafton, N.D. 58237, for petitioner and appellee Tracy Misialek; submitted on brief.



Coral Joan Mahler, 3159 Highway 281, Sheyenne, N.D. 58374, for respondents and appellees.



Mark Taylor Blumer, P.O. Box 475, Valley City, N.D. 58072, for respondent and appellant; submitted on brief.

Interest of S.J.

Nos. 20080328 - 20080329



Per Curiam.

[¶1]	M.S. appeals from a juvenile court judgment adopting a juvenile referee’s findings and order terminating her parental rights to A.J. and B.J.  M.S. argues the court erred in finding there was clear and convincing evidence that the conditions and causes of deprivation are likely to continue and that the children will probably suffer serious physical, mental, moral, or emotional harm absent a termination of parental rights.  M.S. also argues that reasonable efforts were not made to prevent removal of the minor children and to reunify the family once the children were removed.

[¶2]	We conclude the juvenile court’s judgment is based on findings of fact that are not clearly erroneous and summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶3]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring